Name: Commission Implementing Regulation (EU) NoÃ 1051/2011 of 20Ã October 2011 implementing Regulation (EU) NoÃ 692/2011 of the European Parliament and of the Council concerning European statistics on tourism, as regards the structure of the quality reports and the transmission of the data Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: social affairs;  economic analysis;  information technology and data processing
 Date Published: nan

 21.10.2011 EN Official Journal of the European Union L 276/13 COMMISSION IMPLEMENTING REGULATION (EU) No 1051/2011 of 20 October 2011 implementing Regulation (EU) No 692/2011 of the European Parliament and of the Council concerning European statistics on tourism, as regards the structure of the quality reports and the transmission of the data (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 692/2011 of the European Parliament and of the Council of 6 July 2011 concerning European statistics on tourism (1), and in particular Articles 6(4) and 9(2) and (3) thereof, Whereas: (1) Regulation (EU) No 692/2011 established a common framework for the systematic development, production and dissemination of European statistics on tourism. (2) Reasonable level of quality should be ensured in the disseminated information and the maintenance of existing statistical series on tourism. (3) The arrangements for and structure of the quality reports, as well as the practical arrangements for the data transmission should be laid down. (4) It is appropriate to use the European statistics on tourism as fully as possible while respecting the confidentiality of the individual data records. (5) Certain data should be made available to Member States in order to complete the statistical coverage of tourism at national level. (6) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 The arrangements for and structure of the quality reports shall be as set out in Annex I. Article 2 The exchange standard for aggregate tables shall be as set out in Annex II. Article 3 The exchange standard for micro-data files shall be as set out in Annex III. Article 4 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 192, 22.7.2011, p. 17. ANNEX I Structure of quality reports Arrangements and structure for providing metadata Member States shall provide the Commission (Eurostat) with reference metadata in accordance with the Euro SDMX Metadata Structure, as defined in Commission Recommendation 2009/498/EC (1) for the European Statistical System. Member States shall provide the required metadata (including quality) in accordance with an exchange standard specified by the Commission (Eurostat). The metadata shall be provided to Eurostat through the single entry point or in such a form that the Commission (Eurostat) can retrieve it by electronic means. Contents of the metadata and quality reports The report shall include the following concepts and cover internal tourism (Annex I to Regulation (EU) No 692/2011) as well as national tourism (Annex II to Regulation (EU) No 692/2011): (1) Relevance, including completeness as compared to user needs and data completeness as compared to the requirements and recommendations laid down in Articles 2, 3, 4 and 10 of Regulation (EU) No 692/2011. (2) Accuracy, including coverage error (over-coverage and under-coverage), recall bias, classification error, item and unit non-response (broken down by type of unit non-response), imputation rate (for Section 2 of Annex II), sampling error and coefficients of variation for a set of leading indicators and breakdowns (as well as a description of the formulae or algorithm used to calculate the coefficients of variation) and data revision (policy, practice, impact on leading indicators). (3) Timeliness, including information on the calendar for the production process until the publication of the results (first results, final and complete results). (4) Punctuality, including information on the dates of transmission of the data to the Commission (Eurostat) as compared to the deadlines specified in Article 9(4) of Regulation (EU) No 692/2011 for all data deliveries relating to the reference year. (5) Accessibility and clarity, including information on the release calendar for the main publications (paper and online) relating to the reference periods of the reference year. (6) Comparability, including comparability between geographical areas, over time (break in series) and between statistical domains. (7) Coherence, including coherence within the domain with data from other sources, coherence with other statistical domains, coherence between annual and infra-annual statistics. (8) Cost and burden, including (where available) a quantitative/monetary and qualitative indication of the cost associated with the collection and production and the burden on respondents, and a description of recent or planned measures to improve cost efficiency and/or reduce respondent burden. (9) Metadata relating to statistical presentation and statistical processing, including information on (where applicable) concepts, definitions and classifications used, sources used, population frame, target population, frequency of data collection, survey type and data collection methods, scope (and limitations to the scope), sampling design and methodology, grossing-up procedures, treatment of confidential data and disclosure control. (1) OJ L 168, 30.6.2009, p. 50. ANNEX II Aggregate tables for the transmission of data listed in Annex I and Sections 1 and 3 of Annex II to Regulation (EU) No 692/2011 File structure and codification Member States shall provide the data required by this Regulation in accordance with an exchange standard specified by the Commission (Eurostat). Data shall be provided to Eurostat through the single entry point or in such a way that the Commission (Eurostat) can retrieve it by electronic means. Where reference is made to identifiers, this shall mean the identifiers specified by the Commission (Eurostat). The Commission (Eurostat) shall provide detailed documentation in relation to these identifiers and will supply supplementary guidance in relation to the exchange standard. Data that do not comply with the provisions for the exchange standard specified by the Commission (Eurostat) will be considered as not having been provided. Each dataset shall contain the fields listed in this Annex. Header The purpose of the header is to identify the transmitted data series and it shall consist of three fields:  Reference period shall consist of seven characters, the first four identifying the year and the last three the period within the year. Examples: 2012A00 (annual data for 2012) or 2012M01 (monthly data for January 2012),  Country code shall consist of two characters, containing the two-character country code of the Member States transmitting the data. Examples: BE (Belgium), BG (Bulgaria), etc.,  Subject shall consist of one of the following identifiers of the dataset:  int_cap_annual internal tourism  capacity of tourist accommodation establishments; data listed in Section 1 of Annex I to Regulation (EU) No 692/2011  int_occ_annual internal tourism  annual occupancy data (including estimate for below threshold establishments); data listed in Section 2A of Annex I to Regulation (EU) No 692/2011  int_occ_mnight internal tourism  monthly data on nights spent; data listed in Section 2B of Annex I to Regulation (EU) No 692/2011  int_occ_marrno internal tourism  monthly data on arrivals and net occupancy rates; data listed in Section 2B of Annex I to Regulation (EU) No 692/2011  int_non_rented internal tourism  annual data on nights spent in non-rented accommodation; data listed in Section 4 of Annex I to Regulation (EU) No 692/2011  nat_dem_partic national tourism  participation in tourism; data listed in Section 1 of Annex II to Regulation (EU) No 692/2011  nat_dem_sdvout national tourism  outbound same-day visits; data listed in Section 3A of Annex II to Regulation (EU) No 692/2011  nat_dem_sdvdom national tourism  domestic same-day visits; data listed in Section 3B of Annex II to Regulation (EU) No 692/2011 Data For each dataset, this entity shall contain the values for the variables and breakdowns and shall consist of six fields:  Variable shall contain the identifier for the variable,  Breakdown shall contain the identifier for the breakdown category or, where applicable, the combination of breakdown categories,  Unit shall contain the identifier for the unit of measurement,  Value shall contain the grossed up value for the population characteristic relating to the indicated variable and breakdown,  Flag shall contain flags for data is cleared for dissemination, data is unreliable and shall not be used disseminated, but can be combined with other data in higher-level aggregate tables and for data subject to primary or secondary confidentiality,  Comment shall contain any short comment or metadata relating to one particular value (comments or footnotes relating to variables or breakdowns shall be mentioned under Notes). Notes For each dataset, this entity shall contain any explanatory notes, footnotes, metadata concerning one or more variables or breakdowns or general notes on the entire dataset, and shall consist of three fields:  Variable shall contain the identifier for the variable to which the note relates,  Breakdown shall contain the identifier for the breakdown category or, where applicable, the combination of breakdown categories to which the note relates,  Comment shall contain the free note that can be published as methodological notes or additional explanations in order to better understand the transmitted data. ANNEX III Micro-data files for the transmission of data listed in Section 2 of Annex II to Regulation (EU) No 692/2011 File structure and codification Each observed trip shall be an individual record in the transmitted micro-data file. This micro-data file shall be fully checked, edited and, where necessary, imputed and shall follow the file structure and codification described in the table below. The Commission (Eurostat) will supply additional guidance in relation to the transmission format. Data that does not respect the provisions for the exchange standard set out in this Annex will be considered as not having been sent. Column Identifier Description Filter/remarks 1/6 000001-999999 Sequence number of the trip CHARACTERISTICS OF THE TRIP 7/8 Month of departure 01-24 Number of the month (January of the reference year = 01, December of the reference year = 12; January of previous calendar year = 13, December of previous calendar year = 24) 9/11 Duration of the trip in number of nights 001-366 Number of nights (3 digits) 12/14 Duration of the trip: number of nights spent on the domestic territory Only for outbound trips; Triennial variable, in the optional years: code = Blank 000-183 Number of nights (3 digits) 15/17 Main country of destination 001-999 Coding according to the country list in the methodological manual drawn up under Article 10 of Regulation (EU) No 692/2011 18 Main purpose of the trip 1 Private/personal purpose: leisure, recreation and holidays 2 Private/personal purpose: visiting relatives and friends 3 Private/personal purpose: other (e.g. health treatment, pilgrimage) 4 Professional/business purpose 19/24 Type of destination Column 18 = [1, 2, 3]; Triennial variable, in the optional years: code = Blank 19 1 City = Yes 2 City = No 9 City = Not applicable (Column 18 = 4) 20 1 Seaside = Yes 2 Seaside = No 9 Seaside = Not applicable (Column 18 = 4) 21 1 Countryside (including lakeside, river, etc.) = Yes 2 Countryside (including lakeside, river, etc.) = No 9 Countryside (including lakeside, river, etc.) = Not applicable (Column 18 = 4) 22 1 Cruise ship = Yes 2 Cruise ship = No 9 Cruise ship = Not applicable (Column 18 = 4) 23 1 Mountains (highlands, hills, etc.) = Yes 2 Mountains (highlands, hills, etc.) = No 9 Mountains (highlands, hills, etc.) = Not applicable (Column 18 = 4) 24 1 Other = Yes 2 Other = No 9 Other = Not applicable (Column 18 = 4) 25 Participation of children Column 18 = [1, 2, 3]; Triennial variable, in the optional years: code = Blank 1 Yes 2 No 9 Not applicable (Column 18 = 4) 26 Main means of transport 1 Air (flight services, scheduled or chartered, or other air services) 2 Waterway (passenger lines and ferries, cruises, pleasure boat, rented vessel, etc.) 3 Railway 4 Bus, coach (scheduled or non-scheduled) 5 Motor vehicle (private or rented) 6 Other (e.g. bicycle) 27 Main means of accommodation 1 Rented accommodation: hotels or similar establishments 2 Rented accommodation: campsites, caravan or trailer park (non-residential) 3 Rented accommodation: other rented accommodation (health establishments, youth hostels, marinas, etc.) 4 Non-rented accommodation: own holiday home 5 Non-rented accommodation: accommodation provided without charge by relatives or friends 6 Non-rented accommodation: other non-rented accommodation 28 Booking of the trip: use of a tour operator or travel agency to book the main means of transport Triennial variable, in the optional years: code = Blank 1 Yes 2 No 9 Dont know 29 Booking of the trip: use of a tour operator or travel agency to book the main means of accommodation Triennial variable, in the optional years: code = Blank 1 Yes 2 No 9 Dont know 30 Booking of the trip (independent) Triennial variable, in the optional years: code = Blank Column 28 = 2 and Column 29 = 2 1 The services were booked directly with the service provider 2 No booking was needed 9 Not applicable (Column 28  2 or Column 29  2) 31 Booking of the trip: package trip Triennial variable, in the optional years: code = Blank 1 Yes 2 No 32 Booking of the trip: Internet booking of the main means of transport Triennial variable, in the optional years: code = Blank 1 Yes 2 No 9 Dont know 33 Booking of the trip: Internet booking of the main means of accommodation Triennial variable, in the optional years: code = Blank 1 Yes 2 No 9 Dont know 34/41 Expenditure of the individual tourist during the trip relating to transport 00000000-99999998 Amount in euro (8 digits) 42/49 Expenditure of the individual tourist during the trip relating to accommodation 00000000-99999998 Amount in euro (8 digits) 50/57 Expenditure of the individual tourist during the trip on food and drinks in cafÃ ©s and restaurants Optional variable, if not transmitted: code = Blank 00000000-99999998 Amount in euro (8 digits) 58/65 Other expenditure of the individual tourist during the trip (total other, including durables and valuable goods) 00000000-99999998 Amount in euro (8 digits) 66/73 Durables and valuable goods (subcategory of Other expenditure of the individual tourist during the trip) 00000000-99999998 Amount in euro (8 digits) PROFILE OF THE VISITOR 74 Gender 1 Male 2 Female 75/77 Age 000-198 Number of completed years (3 digits) 78/79 Country of residence The 2-digit country code (Belgium = BE, Bulgaria = BG, etc.) 80 Educational level Optional variable, if not transmitted: code = Blank 1 Lower (ISCED 0, 1 or 2) 2 Middle (ISCED 3 or 4) 3 Higher (ISCED 5 or 6) 81 Employment situation Optional variable, if not transmitted: code = Blank 1 Employed (employee or self-employed) 2 Unemployed 3 Student (or pupil) 4 Other not in the labour force 82 Household income in quartiles Optional variable, if not transmitted: code = Blank 1 First quartile 2 Second quartile 3 Third quartile 4 Fourth quartile GROSSING-UP FACTOR 83/91 Grossing-up factor from sample to population 000000-999999 Columns 83 to 88 contain integers 000-999 Columns 89 to 91 contain decimal places